Title: To Thomas Jefferson from Thomas Newton, 22 August 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dr Sir
Norfolk 22 Augt 1801
Your favor of the 14th I recd. yesterday afternoon, being unacquainted with a proper person to fill the place of Mr Kirby, I applyd to Capt. Robt. Baron, who informd me that mr David Brodie living there, Hampton was a man fitting for the place, mr Brodie I have often noticed as a serious steady man, & from Mr. Barons assurance believe him to be a good man for the purpose. Mr Chisman I know not. I pray you command me whenever you think proper, it will give me pleasure to serve you & the public & be assured, that I shall be faithful in any trust reposed in me, I have my Countrys good at heart & am the same now as in 1776 I am respectfully Yr.
T Newton
